DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 15-20 (now renumbered as claims 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a method of displaying information associated with an application of an intubation device during an intubation procedure.
The closest prior art of record, McGrail (US 2011/0130627 A1), teaches providing an intubation device assembly comprising the intubation device and an image display device, the intubation device attached to an optical imaging device, and the image display device including a housing and a screen positioned on a side of the housing; detecting, via one or more of a plurality of sensors, an orientation of the screen attached to the intubation device; displaying a video image on the screen of an area encompassed by a field of view of the optical imaging device during the intubation procedure; receiving, via the one or more processors, data from the plurality of sensors associated with the at least one parameter during the application of the intubation device; wherein setting the template includes setting at least one of a position, a frequency of display, a size, and a color for the at least one parameter in the at least one display window during the application of the intubation device.
“Comparison of the glidescope®, flexible fibreoptic intubating bronchoscope, iPhone modified bronchoscope, and the Macintosh laryngoscope in normal and difficult airways: a manikin study” non-patent literature reference teaches comparing an iPhone modified flexible fibreoptic bronchoscope as an intubation aid and clinical teaching tool with an unmodified bronchoscope, Glidescope® and Macintosh laryngoscope in a simulated normal and difficult airway scenario.

However, the closest prior art of record does not teach or fairly suggest setting, via one or more processors, a screen information template for displaying values of at least one parameter associated with at least one of the plurality of sensors in at least one display window on the screen according to the detected orientation of the screen; periodically displaying, in the at least one display window on a portion of the screen, a value of the at least one parameter according to the data received instead of a 2Atty. Docket No. 44781.25427Customer No. 30734part of the video image, such that the part of the video image on the screen is separate from the value of the at least one parameter displayed in the at least one display window; and wherein setting the screen information template further includes setting a position of the at least one display window on the screen according to the detected orientation of the screen and an estimated field of view of an operator. 
Dependent claims 2-12 and 15-20 incorporate the allowable subject matter of claim 1, through dependency, and are also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches real-time x-ray vision for healthcare simulation (US 2012/0156665 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686